        Case: 3:20-cv-00058-jdp Document #: 1 Filed: 01/22/20 Page 1 of 11



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN



AMERISURE INSURANCE COMPANY and
AMERISURE MUTUAL INSURANCE COMPANY,

                             Plaintiffs,

v.                                                         CIVIL ACTION NO: 20-CV-58


CORNER STONE CONSTRUCTION OF
JANESVILLE, INC. and CRANE CONSTRUCTION
COMPANY,

                             Defendants.


     AMERISURE INSURANCE COMPANY’S COMPLAINT FOR DECLARATORY
                             RELIEF


       Plaintiffs, Amerisure Insurance Company and Amerisure Mutual Insurance Company

(collectively “Plaintiffs” or “Amerisure”), by and through their attorneys, von Briesen & Roper,

s.c., hereby bring their Complaint for Declaratory Judgment against Corner Stone Construction

of Janesville, Inc. and Crane Construction Company and allege as follows:

                                           THE PARTIES

       1.     Amerisure is an insurance company licensed to issue policies in the State of

Wisconsin with its principal place of business located in Farmington Hills, Michigan.

       2.     Defendant, Corner Stone Construction of Janesville, Inc. (“Corner Stone”), is a

Wisconsin Corporation with a principal place of business of 9204 N. Newville Road, Janesville,

Wisconsin 53547.




                                                1
          Case: 3:20-cv-00058-jdp Document #: 1 Filed: 01/22/20 Page 2 of 11



         3.     Defendant, Crane Construction Company (“Crane”), is a Missouri Corporation

with its principal place of business located in Andrew County, Missouri.

                                     NATURE OF THE CASE

         4.     Pursuant to 28 U.S.C. §2201 of the federal Declaratory Judgment Act, Amerisure

is seeking a declaration that it has no duty to defend Corner Stone nor a duty to pay any damages

that might be awarded against Corner Stone in certain underlying litigation, described more fully

below.

                                  JURISDICTION AND VENUE

         5.     Jurisdiction is proper in this Court because there is complete diversity between the

parties: Amerisure is a Michigan corporation with its principal place of business in Michigan;

Defendant, Corner Stone, is a Wisconsin corporation with its principal place of business in

Wisconsin, and; Defendant, Crane, is a is a Missouri Corporation with its principal place of

business located in Missouri; and the controversy involves claims in excess of $75,000.

         6.     Venue is proper in this Court because the Defendant, Corner Stone, is located in

this District and regularly conducts business in this District, the policies of insurance at issue in

this action were issued by Amerisure to Corner Stone in this District, and the underlying

transactions giving rise to this action took place in this District.

                               THE UNDERLYING LITIGATION

         7.     Amerisure seeks a declaratory judgment as to its rights and obligations, if any,

under policies of insurance that Amerisure issued to Corner Stone in connection with a lawsuit

filed by Crane against Corner Stone in the Circuit Court of Andrew County, Missouri, styled as

Crane Construction Company v. Corner Stone Construction of Janesville, Inc., Civil Action No.




                                                   2
         Case: 3:20-cv-00058-jdp Document #: 1 Filed: 01/22/20 Page 3 of 11



18AW-CC00146 (“Underlying Complaint” or “Underlying Litigation”). Attached as Exhibit A

is a true and correct copy of the operative Underlying Complaint.

        8.      Although Crane is not named in the Policies issued by Amerisure to Corner Stone

it is named as a party to this case because it is the plaintiff in the Underlying Litigation and it has

an interest in the Court’s coverage determination in this case.

        9.      The Underlying Complaint alleges that in August of 2017 Crane and Kohl’s

Department Stores, Inc. (“Kohl’s”) entered into a contract whereby Crane was to serve as the

general contractor for the construction of a new Kohl’s department store in Greenfield,

Wisconsin (the “Project”). (Underlying Complaint, Ex. A, ¶ 5).

        10.     The Underlying Complaint alleges that on or about July 21, 2017 Crane entered

into a subcontract with Corner Stone wherein Corner Stone agreed to perform the masonry work

for the Project, and that the subcontract amount was $489,000. (Id. at ¶¶ 7-9). A true and correct

copy of the subcontract between Crane and Corner Stone for the project is attached as Exhibit 1

to Exhibit A, attached hereto.

        11.     Crane alleges that during the course of Corner Stone’s work it was determined

that Corner Stone failed to properly perform its work in a number of respects including, but not

limited to, failing to properly construct masonry walls by omitting or using improper steel

reinforcement, grout and other contractually-required elements. (Id. at ¶ 12).

        12.     The Underlying Complaint alleges that further investigations have revealed

numerous deviations and omissions from the subcontract requirements on the part of Corner

Stone. (Id. at ¶ 14).




                                                  3
         Case: 3:20-cv-00058-jdp Document #: 1 Filed: 01/22/20 Page 4 of 11



         13.   Kohl’s has directed that Crane take all remediation steps necessary to bring the

Project into compliance with plans and specifications, and that Corner Stone have no further

involvement with the Project. (Id. at ¶¶ 18-19).

         14.   The Underlying Complaint alleges that the remediation costs related to Corner

Stone’s work may exceed $900,000 and that Corner Stone is responsible for all costs incurred by

Crane and/or Kohl’s in remedying the defects in Corner Stone’s work. (Id. at ¶¶ 21-22).

         15.   The Underlying Complaint asserts four counts against Corner Stone: 1) Breach of

Contract; 2) Breach of Warranty; 3) Negligence; and 4) Declaratory Judgment. The Underlying

Complaint seeks compensatory damages pursuant to the subcontract between Crane and Corner

Stone.

                                    THE AMERISURE POLIC IES

         16.   Amerisure Insurance Company issued Commercial General Liability policy

number CPP20926000301 and Amerisure Mutual Insurance Company issued Commercial

Liability Umbrella policy number CU 20926050302 to Corner Stone for the policy period 6/1/17

to 6/1/18 (the "Policies"). Attached as Exhibit B is a copy of the Policies.

         17.   Corner Stone tendered the defense of the Underlying Action to Amerisure and

Amerisure agreed to provide a defense, subject to a complete reservation of Amerisure’s rights

under the Policies. Amerisure expressly reserved its right to deny liability, contest coverage and

withdraw from the defense of Corner Stone. Amerisure also reserved its right to seek

reimbursement of defense costs incurred in the Underlying Action.

         18.   Corner Stone contends that Amerisure has an obligation to defend and indemnify

it under the Policies issued to Corner Stone.




                                                   4
        Case: 3:20-cv-00058-jdp Document #: 1 Filed: 01/22/20 Page 5 of 11



       19.    Amerisure does not owe a duty to defend or indemnify Corner Stone for the

Underlying Litigation, based upon the terms and conditions of the Policies, including applicable

exclusions and endorsements.

       20.    The allegations against Corner Stone in the Underlying Complaint do not trigger

coverage, or are otherwise excluded from coverage, under the Policies.

                                           FIRST CLAIM

       21.    Amerisure realleges and incorporates by reference Paragraphs 1 through 20.

       22.    The Policies do not afford coverage for the claims alleged against Corner Stone in

the Underlying Complaint.

                                          SECOND CLAIM

       23.    Amerisure realleges and incorporates by reference Paragraphs 1 through 22.

       24.    In order for coverage to exist under the Policies, the Underlying Complaint must

allege “property damage” caused by an “occurrence.” The Underlying Complaint fails to allege

“property damage” caused by an “occurrence” and, therefore, there is no coverage under the

Policies.

                                           THIRD CLAIM

       25.    Amerisure realleges and incorporates by reference Paragraphs 1 through 24.

       26.    The Policies provide coverage for “property damage” only if the “property

damage” occurs during the policy period identified in the policies. To the extent any alleged

“property damage” occurred outside of the policy period, there is no coverage.

                                          FOURTH CLAIM

       27.    Amerisure realleges and incorporates by reference Paragraphs 1 through 26.




                                               5
        Case: 3:20-cv-00058-jdp Document #: 1 Filed: 01/22/20 Page 6 of 11



       28.     If there was “property damage” that occurred prior to the policy period identified

in the Policies and Corner Stone was aware of that “property damage,” coverage is excluded by

the known loss provisions of the Policies.

                                              FIFTH CLAIM

       29.     Amerisure realleges and incorporates by reference Paragraphs 1 through 28.

       30.     To the extent that Corner Stone has other insurance applicable to the claims

asserted in the Underlying Litigation and to the extent such other insurance is primary to any

coverage that might be provided by Amerisure, there is no coverage.

                                              SIXTH CLAIM

       31.     Amerisure realleges and incorporates by reference Paragraphs 1 through 30.

       32.     The Policies do not provide coverage to the extent Corner Stone failed to perform

an obligation owed or a condition under the Policies, including, but not limited to, the obligation

to notify Amerisure as soon as practicable of an “occurrence” or an offense which may result in a

claim, the obligation to provide written notice to Amerisure as soon as practicable of any claim

or “suit” that is brought against an insured, and the obligation to immediately send to Amerisure

copies of any demands, notices, summonses or legal papers received in connection with the

claim or “suit”.

                                             SEVENTH CLAIM

       33.     Amerisure realleges and incorporates by reference Paragraphs 1 through 32.

       34.     Pleading in the alternative, if the Court determines that the Underlying Litigation

involves “property damage” caused by an “occurrence”, and if the Court does not absolve

Amerisure of its defense or indemnity obligation by determining that all damage and/or injury

occurred outside of the policy period identified in the Policies, involved a known loss or is




                                                6
        Case: 3:20-cv-00058-jdp Document #: 1 Filed: 01/22/20 Page 7 of 11



barred by a breach of a condition in the Policies, Amerisure is not obligated to indemnify Corner

Stone in connection with the Underlying Litigation under the Policies for the following reasons:

               a. The Policies exclude “property damage” expected or intended from the

                  standpoint of the insured. To the extent any damage claimed in the Underlying

                  Litigation was expected or intended from the standpoint of Corner Stone, the

                  Policies do not provide coverage;

               b. The Policies exclude “property damage” to “your work” arising out of it or

                  any part of it and included in the “products-completed operations hazard.” The

                  exclusion does not apply if the damaged work or the work out of which the

                  damage arises was performed on Corner Stone’s behalf by a subcontractor

                  (the “your work” exclusion). The “your work” exclusion applies and,

                  therefore, the Policies do not provide coverage; and

               c. The Policies exclude “’property damage’ to ‘impaired property’ or property

                  that has not been physically injured, arising out of: (1)[a] defect, deficiency,

                  inadequacy or dangerous condition in ‘your product’ or ‘your work’ (as

                  defined by the Policies).” The exclusion does not apply to the loss of use of

                  other property arising out of sudden and accidental physical injury to Corner

                  Stone’s work after it has been put to its intended use (the “impaired property”

                  exclusion). The impaired property exclusion applies and, therefore, there is no

                  coverage under the Policies.

                                          EIGHTH CLAIM

       35.     Amerisure realleges and incorporates by reference Paragraphs 1 through 34.




                                                 7
         Case: 3:20-cv-00058-jdp Document #: 1 Filed: 01/22/20 Page 8 of 11



       36.      The Policies contain an endorsement, "Exclusion - Construction Management

Errors and Omissions," which excludes "bodily injury," "property damage," or "personal and

advertising injury" arising out of: "1.     [t]he preparing, approving, or failure to prepare or

approve, maps, shop drawings, opinions, reports, surveys, field orders, change orders or

drawings and specifications by any architect, engineer or surveyor performing services on a

project on which you serve as construction manager; or 2. [i]nspection, supervision, quality

control, architectural or engineering activities done by or for you on a project on which you serve

as construction manager." The exclusion does not apply to "bodily injury" or "property damage"

"due to construction or demolition work done by you, your 'employees' or your subcontractors."

(The "construction management errors          and   omissions"    exclusion). The construction

management errors and omissions exclusion applies and, therefore, there is no coverage under

the Policies.

       37.      The Policies contain an endorsement, "Exclusion - Contractors ­ Professional

Liability," which excludes coverage for "bodily injury," "property damage," or "personal

and advertising injury" arising out of "the          rendering of or failure to       render any

professional services by you or on your behalf, but only with respect to either or both of the

following operations: a. [p]roviding engineering, architectural or surveying services to others in

your capacity as an engineer, architect or surveyor; and b. [p]roviding, or hiring independent

professionals to provide engineering, architectural or surveying services in connection with

construction work you perform." Professional services include: "a. [p]reparing, approving, or

failing to prepare or approve, maps, shop drawings, opinions, reports, surveys, field orders,

change orders, or drawings and specifications; and b. [s]upervisory or inspection activities

performed as part of any related architectural or engineering activities." "Professional services




                                                8
        Case: 3:20-cv-00058-jdp Document #: 1 Filed: 01/22/20 Page 9 of 11



do not include services within construction means, methods, techniques, sequences and

procedures employed by you in connection with your operations in your capacity as a

construction contractor."     (The "professional liability services" exclusion).    The professional

liability services exclusion applies and, therefore, there is no coverage under the Policies.

                                              NINTH CLAIM

       38.        Amerisure realleges and incorporates by reference Paragraphs 1 through 37.

       39.        The Policies contain other terms, conditions and exclusions which may

individually or collectively exclude or reduce coverage for Corner Stone including but not

limited to the following:

             a.      The Policies provide coverage only for named insured(s) or additional

                     insured(s) as defined by the Policies. To the extent that any damage claimed is

                     attributable to entities which are not the named insured(s) or additional

                     insured(s) as defined by the Policies, the Policies do not provide coverage.

             b.      The Policies cover sums the insured legally must pay as damages. To the

                     extent the Underlying Complaint seeks injunctive relief or any relief other

                     than damages there is no coverage under the Policies.

             c.      The Policies contain an exclusion for contractual liability which precludes

                     coverage for "property damage" for which the insured is obligated to pay

                     damages by reason of the assumption of liability in a contract or

                     agreement. To the extent this exclusion applies, the Policies do not

                     provide coverage.




                                                   9
        Case: 3:20-cv-00058-jdp Document #: 1 Filed: 01/22/20 Page 10 of 11



            d.       The Policies contain certain business risk exclusions in addition to the ones

                     identified above. To the extent the business risk exclusions apply, the Policies

                     do not provide coverage.

            e.       The Policies do not provide coverage to the extent the insured seeks coverage

                     for fines, or civil or criminal penalties against the insured, including punitive

                     or exemplary damages.

            f.       The Policies do not provide coverage for indemnity in excess of the applicable

                     limits identified in the Policies.

            g.       The Policies do not provide coverage to the extent the insured failed to

                     mitigate, minimize or avoid any damage allegedly sustained.

            h.       The Policies do not provide coverage for costs incurred in the ordinary course

                     of business.

       WHEREFORE, Amerisure Insurance Company and Amerisure Mutual Insurance

Company respectfully request that this Honorable Court enter judgment in favor of Plaintiffs

declaring that:

       A.         Plaintiffs have no duty to defend or indemnify Corner Stone under the Policies in

                  the Underlying Litigation;

       B.         For contribution and/or indemnification from one or more parties to this action;

       C.         For their costs, disbursements, and fees as provided by law; and

       D.         For such other relief as the Court deems just and equitable.




                                                    10
          Case: 3:20-cv-00058-jdp Document #: 1 Filed: 01/22/20 Page 11 of 11




PLAINTIFFS DEMAND A TRIAL BY A TWELVE PERSON JURY ON ALL ISSUES SO
                             TRIABLE


          Respectfully submitted the 22nd day of January, 2020.

                                                     von BRIESEN & ROPER, s.c.


                                                  By: electronically signed by John P. Pinzl
                                                     Heidi L. Vogt, SBN 1001318
                                                     John P. Pinzl, SBN 1090496
                                                     411 East Wisconsin Avenue, Suite 1000
                                                     Milwaukee, WI 53202
                                                     Telephone: (608) 287-3930
                                                     Facsimile: (608) 316-3148
                                                     E-mail: jpinzl@vonbriesen.com

                                                     Attorneys   for   Plaintiffs, Amerisure
                                                     Insurance Company and Amerisure Mutual
                                                     Insurance Company
34155144_1.DOCX




                                                11
